Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended: June 30, 2009 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission file number: 000-52776 NEWTOWN LANE MARKETING, INCORPORATED (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 20-3547231 (IRS Employer Identification No.) 15 Linden Drive Madison, NJ 07940 (Address of principal executive offices) 973-635-4047 (Issuer's telephone number) 47 School Avenue Chatham, NJ 07928 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: There were a total of 1,375,755 shares of the issuer’s common stock, par value $.001 per share, outstanding as of August 12, 2009. NEWTOWN LANE MARKETING, INCORPORATED TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page ITEM 1. FINANCIAL STATEMENTS Balance Sheets as of June 30, 2009 (unaudited) and March 31, 2009 (audited) 4 Statements of Expenses for the Three Months Ended June 30, 2009 and 2008 and the Period from September 26, 2005 (Date of Inception) to June 30, 2009 (unaudited) 5 Statements of Changes in Stockholders’ Equity (Deficit) for the Period from September 26, 2005 (Date of Inception) to June 30, 2009 (unaudited) 6 Statements of Cash Flows for the for the Three Months Ended June 30, 2009 and 2008 and the Period from September 26, 2005 (Date of Inception) to June 30, 2009 (unaudited) 7 NOTES TO FINANCIAL STATEMENTS (unaudited) 8 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 11 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 13 ITEM 4T. CONTROLS AND PROCEDURES 13 PART II OTHER INFORMATION ITEM 6. EXHIBITS 14 SIGNATURES 15 2 FORWARD-LOOKING STATEMENTS Certain statements made in this Quarterly Report on Form 10-Q are “forward-looking statements” regarding the plans and objectives of management for future operations and market trends and expectations. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. The forward-looking statements included herein are based on current expectations that involve numerous risks and uncertainties. Our plans and objectives are based, in part, on assumptions involving the continued expansion of our business. Assumptions relating to the foregoing involve judgments with respect to, among other things, future economic, competitive and market conditions and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond our control. Although we believe that our assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate and, therefore, there can be no assurance that the forward-looking statements included in this report will prove to be accurate. In light of the significant uncertainties inherent in the forward-looking statements included herein, the inclusion of such information should not be regarded as a representation by us or any other person that our objectives and plans will be achieved. We undertake no obligation to revise or update publicly any forward-looking statements for any reason. The terms “we”, “our”, “us”, or any derivative thereof, as used herein refer to Newtown Lane Marketing, Incorporated, a Delaware corporation, and its predecessors. 3 PART I. – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS: NEWTOWN LANE MARKETING, INCORPORATED (A Development Stage Company) BALANCE SHEETS ASSETS June 30, March 31, 2009 2009 Current Assets (Unaudited) (Audited) Cash and cash equivalents $ $ TOTAL CURRENT ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ TOTAL CURRENT LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock, $0.001 par value, 1,000,000 shares authorized, none issued and outstanding - - Common stock, $0.001 par value; 100,000,000 shares authorized, 1,375,755 issued and outstanding Additional paid-in capital Deficit accumulated during the development stage ) ) TOTAL STOCKHOLDERS' EQUITY (DEFICIT) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these unaudited financial statements. 4 NEWTOWN LANE MARKETING, INCORPORATED (A Development Stage Company) STATEMENTS OF OPERATIONS (unaudited) September 26, 2005 Three Months Ended (Inception) June 30, Through 2009 2008 June 30, 2009 Expenses Selling, general and administrative $ $ $ Interest expense (income), net (6 ) ) Total expense Loss from continuing operations ) ) ) Loss from discontinued operations - - ) Net loss $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) Weighted average shares outstanding - basic and diluted The accompanying notes are an integral part of these unaudited financial statements. 5 NEWTOWN LANE MARKETING, INCORPORATED (A Development Stage Company) STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (DEFICIT) For the Period from September 26, 2005 (Inception) through June 30, 2009 Accumulated Total Additional During the Stockholders' Preferred Stock Common Stock Paid-in Development Equity Shares Amount Shares Amount Capital Stage (Deficit) Founders shares issued at inception - $ - $ 67 $ - $ Stock issued for services - - 7 - Stock issued in connection with convertible notes - - 11 - Net loss - ) ) Balances at March 31, 2006 (Audited) - - 85 ) ) Accrued consulting fees converted to stock - - 5 - Stock issued for services to founders - - 12 - Transfer of officer's shares - Issuance of stock options - Stock issued in exchange for options - - 3 - Net loss - ) ) Balances at March 31, 2007 (Audited) - - ) ) Stock transferred for services - Stock issued to retire debt and accrued interest - - 27 - Stock issued for cash proceeds 1 - Series A preferred stock converted ) (1 ) - - Contributed Capital - Net loss - ) ) Balances at March 31, 2008 (Audited) - - ) Stock issued for cash proceeds - - 55 - Equity based compensation - Contributed Capital - Net loss - ) ) Balances at March 31, 2009 (Audited) - - ) ) Net loss - ) ) Balances at June 30, 2009 (Unaudited) - $ - $ $ (1,947,141 ) $ ) The accompanying notes are an integral part of these unaudited financial statements 6 NEWTOWN LANE MARKETING, INCORPORATED (A Development Stage Company) STATEMENTS OF CASH FLOWS (unaudited) September 26, 2005 Three Months Ended (Inception) June 30, June 30, Through 2009 2008 June 30, 2009 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Net loss from discontinued operations - - ) Net loss from continuing operations ) ) ) Adjustments to reconcile net loss to cash used in operating activities: Share based compensation - - Amortization of debt discount - - Changes in operating assets and liabilities: Increase (decrease) in accounts payable and accruals ) NET CASH USED IN OPERATING ACTIVITIES ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Issuance of notes payable - - Principal payments made on notes payable - - ) Proceeds from issuance of common and preferred stock - - Contributed capital - - NET CASH PROVIDED BY FINANCING ACTIVITIES - - DISCONTINUED OPERATIONS Discontinued operating activities - - ) Discontinued investing activities - - ) NET CASH USED IN DISCONTINUED OPERATIONS - - ) NET CHANGE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD - CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOWS INFORMATION Interest paid $ - $ - $ - Income taxes - - - Non-cash Transactions Equity based compensation $ - $ - $ Issuance of common stock for accounts payable $ - $ - $ Issuance of common stock for debt and accrued interest $ - $ - $ Conversion of Series A Preferred stock $ - $ - $ The accompanying notes are an integral part of these unaudited financial statements. 7 NEWTOWN LANE MARKETING, INCORPORATED (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS June 30, 2009 (unaudited) NOTE 1 - DESCRIPTION OF COMPANY Newtown Lane Marketing Incorporated (“we”, “our”, “us” or “Newtown”) was incorporated in Delaware on September 26, 2005. We are a development stage company that held the exclusive license to exploit the Dreesen's Donut Brand in the United States with the exception of the states of Florida and Pennsylvania, and in Suffolk County, New York, which the licensor, Dreesen's, retained for itself. The license from Dreesen expired on December 31, 2007. In August 2007 there was a change in control, as detailed below, and we discontinued our efforts to promote the Dreesen's Donut Brand at that time. Accordingly, prior operations in this regard are reflected in these financial statements as discontinued operations. The interim financial information as of June 30, 2009 and for the three month periods ended June 30, 2009 and 2008 has been prepared without audit, pursuant to the rules and regulations of the United States Securities and Exchange Commission (the “SEC”). Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations, although we believe that the disclosures made are adequate to provide for fair presentation. These financial statements should be read in conjunction with the financial statements and the notes thereto, included in our Annual Report on Form 10-K, for the fiscal year ended March 31, 2009, previously filed with the SEC. In the opinion of management, all adjustments (which include normal recurring adjustments) necessary to present a fair statement of our financial position as of June 30, 2009 and results of operations and cash flows for the three months ended June 30, 2009 and 2008, as applicable, have been made. The results of operations for the three months ended June 30, 2009 are not necessarily indicative of the operating results that may be expected for the full fiscal year or any future periods. EQUITY TRANSACTIONS On August 8, 2007 (the “Effective Date”), we entered into and closed a Stock Purchase Agreement (the “Purchase Agreement”) with Moyo Partners, LLC, a New York limited liability company (“Moyo”) and R&R Biotech Partners, LLC, a Delaware limited liability company (“R&R” collectively with Moyo, the “Purchasers”), pursuant to which we sold to them, in the aggregate, approximately, four hundred forty seven thousand nine hundred twenty five (447,925) shares (rounded-up) of our common stock, par value $0.001 per share (“Common Stock”) and five hundred (500 ) shares of our Series A Preferred Stock, par value $.001 per share (“Series A Preferred Stock”), each share convertible at the option of the holder into, approximately, one thousand four hundred eighty two (1,482) shares (rounded-up) of Common Stock, for aggregate gross proceeds to us of $600,000. The shares of Series A Preferred Stock were convertible only to the extent there were a sufficient number of shares of Common Stock available for issuance upon any such conversion. On the Effective Date: (i) the Purchasers acquired control of Newtown, with (a) R&R acquiring nine hundred fifty thousand nine hundred forty four (950,944) shares (rounded-up) of Common Stock (assuming the conversion by R&R of the four hundred (400) shares of Series A Preferred Stock it acquired pursuant to the Purchase Agreement into five hundred ninety two thousand eight hundred (592,800) shares (rounded-up) of Common Stock) constituting 72% of the then issued and outstanding shares of Common Stock, and (b) Moyo acquiring two hundred thirty seven thousand seven hundred thirty six (237,736) shares (rounded-up) of Common Stock (assuming the conversion by Moyo of its one hundred (100) shares of Series A Preferred Stock it acquired pursuant to the Purchase Agreement into one hundred forty eight thousand one hundred fifty one (148,151) shares (rounded-up) of Common Stock) constituting 18% of the then issued and outstanding shares of Common Stock; and (ii) in full satisfaction of our obligations under outstanding convertible promissory notes in the principal amount of $960,000 (the “December Notes”), the Note holders of the December Notes converted an aggregate of $479,811 of principal and accrued interest into 27,420 shares (rounded-up) of Common Stock and accepted a cash payment from us in the aggregate amount of $625,030 for the remaining principal balance. On the Effective Date: (i) Arnold P. Kling was appointed to our Board of Directors (“Board”) and served together with Vincent J. McGill, a then current director who continued to serve until August 20, 2007, the effective date of his resignation from our Board; (ii) all of our then officers and directors, with the exception of Mr. McGill, resigned from their respective positions with us; (iii) our Board appointed Mr. Kling as president and Kirk M. Warshaw as chief financial officer and secretary; and (iv) we relocated our headquarters to Chatham, New Jersey. 8 NEWTOWN LANE MARKETING, INCORPORATED (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS June 30, 2009 (unaudited) NOTE 1 - DESCRIPTION OF COMPANY (continued) Following Mr. McGill’s resignation from our Board on August 20, 2007, Mr. Kling became our sole director and president. On October 19, 2007, we put into effect an amendment to our Certificate of Incorporation to increase to 100,000,000 the number of authorized shares of Common Stock available for issuance (the “Charter Amendment”). As a result of the Charter Amendment, as of October 19, 2007, we had adequate shares of Common Stock available for issuance upon the conversion of all the issued and outstanding shares of Series A Preferred Stock. On December 19, 2007, the holders of all the issued and outstanding shares of Series A Preferred Stock elected to convert all of their shares into shares of Common Stock. As a result, the 500 shares of Series A Preferred Stock outstanding were exchanged for 740,754 shares of Common Stock. On August 15, 2008 (the “Series A Preferred Elimination Date”), all 500 shares of the Series A Preferred Stock were returned to the status of authorized and unissued shares of undesignated preferred stock, par value $.001 per shares. None of the Series A Preferred Stock were outstanding as of the Series A Preferred Elimination Date. On August 29, 2008 (the “Reverse Split Effective Date”), we implemented a 1 for 50 reverse stock split (the “Reverse Split”) of the Common Stock. Pursuant to the Reverse Split, each 50 shares of Common Stock issued and outstanding as of the Reverse Split Effective Date was converted into one (1) share of Common Stock. All share and per share data herein has been retroactively restated to reflect the Reverse Split. In December 2008, we sold 55,000 shares of restricted common stock to our Chief Financial Officer, for $2,000. The issuance of these shares was exempt from registration pursuant to Sections 4(2) and 4(6) or the Securities Act of 1933, as amended (the “Act”). The stock certificate representing these shares was imprinted with a legend restricting transfer unless pursuant to an effective registration statement or an exemption from registration under the Act. As of June 30, 2009, our authorized capital stock consisted of 100,000,000 shares of Common Stock and 1,000,000 shares of Preferred Stock of which 1,375,755 shares of Common Stock, and no shares of Preferred Stock, were issued and outstanding. All shares of Common Stock currently outstanding are validly issued, fully paid and non-assessable. THE COMPANY TODAY Since the Effective Date, our main purpose has been to serve as a vehicle to acquire an operating business and we are currently considered a “shell” company in as much as we are not generating revenues, do not own an operating business, and have no specific plan other than to engage in a merger or acquisition transaction with a yet-to-be identified operating company or business. Our principal business objective for the next 12 months and beyond such time will be to achieve long-term growth potential through a combination with an operating business rather than immediate, short-term earnings. We will not restrict our potential candidate target companies to any specific business, industry or geographical location and, thus, may acquire any type of business. The analysis of new business opportunities will be undertaken by or under the supervision of our officers and directors. We have no employees and no material assets. Commencing with the filing of our Form 10-Q for the quarter ended September 30, 2007, all of our donut-related business services activities have been accounted for as Discontinued Operations. As such, all of the prior activity has been shown in the financials as one line item that is labeled “Loss from Discontinued Operations.” Our activities since August 2007 are shown in the Income Statement under the section labeled “Loss from Continuing Operations.” These amounts are for expenses incurred since August 2007 and are of the nature we expect to incur in the future, whereas the Loss from Discontinued Operations are from activities we are no longer engaged in. 9 NEWTOWN LANE MARKETING, INCORPORATED (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS June 30, 2009 (unaudited) NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates - The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Fair Value of Financial Instruments - Pursuant to SFAS No. 107, "Disclosures About Fair Value of Financial Instruments," we are required to estimate the fair value of all financial instruments included on our balance sheet as of June 30, 2009. We consider the carrying value of accrued expenses in the financial statements to approximate their face value. Statements of Cash Flows - For purposes of the statements of cash flows we consider all highly liquid investments purchased with a remaining maturity of three months or less to be cash equivalents. NOTE 3 – NEW ACCOUNTING PRONOUNCEMENTS In May 2009, Statement of Financial Accounting Standards No. 165 – Subsequent Events was issued. The objective of this Statement is to establish general standards of accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued or are available to be issued. In accordance with this Statement, an entity should apply the requirements to interim or annual financial periods ending after June 15, 2009.
